DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the RCE filed on 06/02/2022.
Claims 35-37, 39-47, 49-54 are pending.

Response to Amendment

Applicant has amended independent claims 35, 45, 54 and dependent claims 39, 49 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1-34, 38, 48 have been canceled by the Applicant.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 35-37, 39-47, 49-54 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 19 recites “a rearrangement” without clearly reciting what constitutes the rearrangement i.e. if the tasks are redistributed within the second set of server itself or outside of the second set of servers or either. (Examiner has interpreted the “rearrangement” to be arranging the task within and/or outside the second set of servers” according to the plane meaning of the term.

Claim 35 lines 9-13 recites “identifying a second set of one or more servers …to determine that the second set of servers has available computational resources to implement the first computational task” and later in lines 19-22 recites “implementing optimization algorithm to determine if a rearrangement of the one of more computational tasks of the second set of servers, which will enable transferring of the first computational tasks from the first set of servers to the second set of servers”. It is unclear if “rearrangement of task on the second server …will enable transferring of the task to the second set of servers” or “identifying the available computational resource” will enable the transfer of the task to the second set of servers. 
Claim 35 lines 23-24 recites “transferring the first computational task from the first set of servers to the second set of servers”. It is unclear if the transfer is based on availability of computational resources or based on optimization algorithm or both. It is also unclear if the transferring the computational task is performed after rearrangement (Examiner has interpreted the claim elements “transferring” to mean that the transfer of the task occurs after the implementation of optimization algorithm and with rearranged tasks, without which claim may have 101 abstract idea issues).

Claims 45 and 54 recites elements similar to claim 35 and have similar deficiency as claim 35. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected based on their dependency on the rejected independent claims.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35, 39-43, 45, 49-52, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bavishi et al. (US Pub. No. 2016/0092266 A1, hereafter Bavishi) in view of Beadle et al. (Pub. No. US 2004/0210671 A1, hereafter Beadle) and further in view of Zhu et al. (US Patent No. US 9,588,816 B2, hereafter Zhu).

Bavishi, Beadle and Zhu were cited in the last office action.


As per claim 35, Bavishi teaches the invention substantially as claimed including a method of controlling resource allocation in a data center ([0001] cloud computing, virtual server management [0003] data center management, management of storage, servers, switches relocation of virtual servers/machines [0031] cloud computing, access to shared pool of resources, rapidly provisioned and released with minimal management effort [0035] fig3  64), the data center comprising a plurality of servers connected by a plurality of network links ([0031] cloud computing, pool of configurable computing resources, networks, bandwidth; fig 2-3 [0050] processing devices that are linked through a communications network), the method comprising:
monitoring a respective current computational load for each server ([0037] cloud, metering capability, type of service, resource usage - e.g. storage/processing/ bandwidth, monitored, service [0050] computer system/server 12, tasks [0066] physical servers [0068] migratable elements, application needs more processing resources [0069] [0073] continually and dynamically monitor VM, all applications, VM, servers, migratable element [0074] virtual servers [0110] fig 7 VM resource usage, monitored, Apps [0089] current resource usage of given application [0083] fig 7 monitor resource usage, resource storage and network traffic per-application basis), each computational load comprising one or more computational tasks (fig 4 migratable elements of customer app S255 [0073] continually and dynamically monitor VM, migration condition [0099] application, identified for transfer [0082] fig 7 VM  Apps [0050] computer system/server 12, program, objects, perform tasks); 
monitoring a respective transmission load for each network link ([0037] resource usage e.g. bandwidth, monitored,  control and optimize resource use by leverage  metering capability, appropriate to type of service - bandwidth, monitored, service [0073] continually and dynamically monitor VM, migration condition [0031] computing resources e.g. network bandwidth [0083] monitor resource usage, network traffic per-application basis [0110] resource usage, monitored, VM); 
identifying a first computational task to be transferred from a first set of one or more servers ([0066] identify, migratable elements, application, located on first set of VM; first set of VM include at least one/plurality VM located on at least one/plurality physical server fig 4 S255 [0067] application, migrated [0099] application, identified for transfer); 
identifying a second set of one or more servers to which the first computational task may be transferred ([0066] another set of VM, destination VM, for the processing portion [0068] destination VM [0071] entire source VM, remote destination [0099] identify possible destinations for those applications, determine eligible destination VM for application transfer [0107] list of application to transfer, corresponding destination VM), by: 
using the respective current computational load of the second set of servers ([0081] grouping applications, running on same/different VM/hosts/sites, assessing VM from the availability/usage of given resources, leveraging information from management application, migration, application/resource, from one VM to another VM [0068] destination VM [0037]resource usage [0050] computer system/server 12, tasks [0066] physical servers [0069] [0073] continually and dynamically monitor VM, all applications, VM, servers, migratable element [0074] virtual servers [0110] fig 7 VM resource usage, monitored, Apps [0089] current resource usage of given application [0083] fig 7 monitor resource usage, resource storage and network traffic per-application basis) to determine that the second set of servers has available computational resources to implement the first computational task ([0068] destination VM that can provide the required processing resources, identifies a second set of VM as destination [0099] determine eligible destination VM for application identified for transfer [0103] fig 9 S924 [0107] [0037]resource usage [0050] computer system/server 12, program, objects, perform tasks [0066] physical servers [0074] virtual servers [0083] resource usage [0089] current resource usage); and 

identifying network links for transferring the first computational task ([0083] monitor resource usage, network traffic, per-application basis [0031] network bandwidth [0035] [0037]resource use, bandwidth, resource usage monitored/controlled/ reported [0069] fig 8 check table 1500 for app id- resource usage i.e. network usage MB/s, compare to max values from table 1400 S828; fig 11 network connectivity Gbps port i.e. link  capacity [0086] fig 12 VM-APP-resource usage e.g. network usage, entries updated periodically based on a monitoring interval [0088] fig 14 resource information for application e.g. network transmission rate [0089] fig 15 current resource usage of a given application, received regularly - network link usage/status/availability information [0109] periodically collect, update table 1500) and using the respective transmission loads of the identified network links (fig 12 VM-app-network usage, fig 15 app network usage, fig 14 app-network min/max i.e. transmission load [0085] information about resource capacity of each VM, network connectivity) to transfer the first computational task from the first set of servers to the second set of servers ([0066] identify, migratable elements, application, first set of VM; [0067] application, migrated fig 4 S255  [0068] migratable element, destination VM [0099] app migration plan module, application, identified for transfer, eligible destination VM ); 
transferring the first computational task from the first set of servers to the second set of servers ([0070] migrates, processing portion, to second set of VM; fig 4 migrate, migratable elements S265)
implementing an optimization algorithm ([0080] load/balancing, optimization) to determine if a rearrangement of the one or more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers ([0068] identifies processing portion of the application for migration and searches for destination VM that can provide the required resources, after completing the search, second set of VM as the destination for the processing portion [0080] intelligent migration).

Bavishi doesn’t specifically teach identifying, and implementing an optimization algorithm to determine if a rearrangement of the one of more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers.

Beadle, however, teaches identifying network links for transferring the first computational task ([0012] routing different data types along different client-to-network connection path [0048] fig 6A connectivity table 600 mapping of connection routes with list of parameters, parameters includes, connecting medium bandwidth [0046] Selection of automatic routing 513 enables the browser to access a stored connectivity table, illustrated in FIG. 6A, which stores specific routing information by which the optimal route for a particular connection is determined [0047] monitoring of current network connection and extracts relevant parameter data).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art (Bavishi [0004] Beadle [0003] ) Bavishi with the teachings of Beadle of selecting optimal connection based on current metric on network connections and routing parameters for transmitting different types of data along different connection to improve efficiency (Bavishi [0021] Beadle [0003]) and allow identifying links for transferring task to the method of Bavishi as in the instant invention.

Bavishi and Beadle, in combination, do not specifically teach implementing an optimization algorithm to determine if a rearrangement of the one of more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers.

Zhu, however, teaches implementing an optimization algorithm (col 2 lines 1-20 WPPI, optimize, workload assignment, consolidation schemes, affiliation rules, performance interference, define optimal and sub-optimal assignments and consolidation scheme, achieve goal) to determine if a rearrangement of the one of more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers (col 10 lines 5-27 WPPI, consolidation algorithm, tune, assignment, during run-time, searches for consolidation configuration, optimize, workloads, move workload to another colocation, migrate to another provider’s resources, assign workloads to  physical resources col 8 lines 47-60 optimal resources mappings for the consumers workloads before deployments, adjust resource assignment, during runtime col 14 lines 5-11 col 18 lines 10-40 accommodate e.g. consolidate or migrate the new applications).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous prior art (Bavishi [0004] Beadle [0003] Zhu col 1 lines 20-25) Bavishi and Beadle with the teachings of Zhu of migration and consolidation strategy to search for consolidation that provides optimal/sub-optimal assignment for workload to physical resources by moving workload to colocation and/or migrate to another provider’s resource to achieve QoS guarantees and improve efficiency (Bavishi [0021] Beadle [0003] Zhu col 1 lines 20-25) and implementing an optimization algorithm to determine if a rearrangement of the one of more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers to the method of Bavishi and Beadle as in the instant invention.

	
As per claim 39, Bavishi teaches implementing the optimization algorithm to determine if a rearrangement of computational tasks is possible which will either: 
reduce one or more of: power consumption, network congestion and server overload ([0070] migration, application, able to operate, more efficiently and effectively [0080] intelligent migration for load balancing or optimization performance/cost upgrade/downgrade at every granular fashion); or 
increase one or more of computation speed on one or more servers, and network quality of service ([0068] identifies processing portion for migration, search for destination VM [0070] migration, application, able to operate, more efficiently and effectively [0077] efficient virtual machine utilization, and/or better quality of service [0080] intelligent migration for load balancing or optimization performance/cost upgrade/downgrade at every granular fashion; Zhu col 2 lines 3-16).  

As per claim 40, Bavishi teaches wherein the optimization algorithm is a multi-objective algorithm, a genetic algorithm, or a heuristic algorithm ([0080] intelligent migration for load-balancing or optimization e.g. performance/cost upgrade/downgrade i.e. multi-objective at very granular fashion).  

As per claim 41, Bavishi teaches the monitoring of network load further comprises identifying very high bandwidth flows, wherein a very high bandwidth flow is a flow with a bandwidth requirement higher than a bandwidth threshold ([0073] continually and dynamically monitor VM, migration condition [0069] migration conditions, maximization of application resource usage [0088] resource information, minimum/maximum value, quality of service agreement [0100] VM, corresponding resource usage, network usage).
Beadle remaining claim elements of identifying very high bandwidth flows ([0059] first route, high bandwidth, transfer of data, requires large bandwidth).

 
As per claim 42, Bavishi teaches predicting a computational load to give a predicted computational load ([0061] required service level, future requirement, anticipated accordance with an SLA); and 
using the predicted computational load in the identifying a second set of servers to which the first computational task may be transferred ([0077] application, dynamically relocated, better quality of service [0068] destination VM that can provide the required processing resources, identifies a second set of VM as destination [0099] determine eligible destination VM ; fig 11 VM, power-storage-network fig 12 VM-app-computing usage-storage usage-network usage fig 14 app-computing intensity range-storage range-network range).  

As per claim 43, Bavishi teaches predicting a network load to give a predicted network load ([0061] required service level, future requirement, anticipated accordance with an SLA, fig 14 application, quality of service agreement, network ); and 
using the predicted network load in the identifying a second set of servers to which the first computational task may be transferred ([0077] application, dynamically relocated, better quality of service [0068] destination VM that can provide the required processing resources, identifies a second set of VM as destination [0099] determine eligible destination VM ; fig 11 VM, power-storage-network fig 12 VM-app-computing usage-storage usage-network usage fig 14 app-computing intensity range-storage range-network range).  

Claim 45 recites a controller comprising a plurality of servers connected by a plurality of network links ([0031] cloud computing, pool of configurable computing resources, networks, bandwidth; fig 2), the controller comprising: 
a processor (fig 1 16);  4Attorney Ref.: 1009-3324 / P50617 US1 
a memory for storing data and instructions (fig 1 30 34); 
a transmitter for transmitting data to a communications network (fig 1 22); and 
a receiver for receiving data from the communications network (fig 1 22); wherein the controller is configured to perform limitations similar to those of claim 35. Therefore, it is rejected for the same rational.


Claim 49 recites claim elements similar to claim 39. Therefore, it is rejected for the same rational.
Claim 50 recites claim elements similar to claim 41. Therefore, it is rejected for the same rational.
Claim 51 recites claim elements similar to claim 42. Therefore, it is rejected for the same rational.
Claim 52 recites claim elements similar to claim 43. Therefore, it is rejected for the same rational.

Claim 54 recites a data center network comprising a controller, wherein the controller comprises ([0003] data center management): 
a processor (fig 1 16); 
a memory for storing data and instructions (fig 1 34); 
a transmitter for transmitting data to a communications network (fig 1 22); and 
a receiver for receiving data from the communications network (fig 1 22); wherein the controller is configured to perform limitations similar to that of the claim 35. Therefore, it is rejected for the same rational.

Claims 36-37, 44, 46-47, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bavishi in view of Beadle and further in view of Zhu, as applied to above claims, and further in view of Beloglazov et al. (US Pub. No. 2015/0039764 A1, hereafter Beloglazov).

Beloglazov was cited in the last office action.

As per claim 36, Bavishi teaches the first computational task is identified ([0093] identify specific apps on VM that may be overloaded) in response to the first set of servers being identified as overloaded ([0092] check if VM is overloaded fig 8 S814), wherein identifying the first set of servers as overloaded comprises determining whether the current computational load of the first set of servers is above ([0092] check if VM is overloaded by considering the computing, network and storage usage of VMx), and wherein determining that the second set of servers has available computational resources comprises determining whether the current computational load of the second set of servers is below ([0068] destination VM that can provide the required processing resources).  

Bavishi, Beadle and Zhu, in combination, don’t specifically teach load of first servers is above a first threshold and load of the second servers is below a threshold.

Beloglazov, however, teaches load of first servers is above a first threshold ([0008] threshold of 85% to determine when a host is overloaded, threshold exceeded) and load of the second servers is below a threshold ([0227] utilization, lower than the specified threshold, host underload situation).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Bavishi and Beadle with the teachings of Beloglazov of determining overload condition based on 85% utilization threshold and underload condition based on specified threshold to improve efficiency and allow determining load of first servers is above a first threshold and load of the second servers is below a threshold to the method of Bavishi and Beadle as in the instant invention. The combination of analogous art would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made because applying the method of determining the overload and underload condition based on respective threshold taught by Beloglazov to the known method of identifying resources for the virtual migration taught by Bavishi and Beadle would have yielded predictable results with reasonable expectation of success.


As per claim 37, Bavishi teaches to the transfer of the first computational task (fig 4 migrating only the first independently migratable element S265).

Beloglazov teaches prior to the transfer of the first computational task (fig. 11 send a request to the global manager to migrate the selected VM 1115 [0014] upon completion of the required migrations, switching the physical servers from lower power mode), transferring a second computational task from the second set of servers to a third set of servers (fig 11 host is underloaded 1105 send request to migrate all the VM away from the host 1107).  
 


As per claim 44, Beloglazov teaches predicting comprises using an extensible Markov Model ([0013] Markov chain model, optimally, maximizes the mean inter-migration time, explicitly specified quality of service).  


Claim 46 recites claim elements similar to claim 36. Therefore, it is rejected for the same rational.
Claim 47 recites claim elements similar to claim 37. Therefore, it is rejected for the same rational.
Claim 53 recites claim elements similar to claim 44. Therefore, it is rejected for the same rational.


Response to Arguments

The previous objection to the claims have been withdrawn.
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new objections under 35 USC 112(b) have been made.
Applicant's arguments filed on 05/13/2022 have been fully considered but they are not persuasive. Applicant argues the following:
Zhu fails to disclose, teach or suggest, for example, the feature of "implementing an optimization algorithm to determine if a rearrangement of the one or more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers;" as recited in independent Claim 35. (Emphasis added.)

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:

With respect to point a.) Examiner respectfully disagree. Bavishi clearly teaches optimizing the method of transferring (¶ 0070 ¶ 0080 fig 4 S265) the identified load from first set of servers (¶ 0066-¶ 0067 ¶ 0099 fig 4 S255) to the identified second set of servers ( ¶ 0066 ¶ 0068 ¶ 0071 ¶ 0099 ¶ 0107) based on the monitored computational load (¶ 0037 ¶ 0073 fig 4 S255 fig. 7) and transmission load (¶ 0037 ¶ 0073 ¶ 0083 0110). Therefore, not only Bavishi teaches migration but also teaches optimization algorithm for migration. 
		Zhu teaches implementing an optimization algorithm to move workload to another colocation and/or migrate to another provider’s resource using consolidation schemes based on affiliation rules and performance interference (col 2 lines 1-20) and tune the assignment of workload to the collocated resources or another provider’s resources during run-time by searching consolidation  configuration (col 10 lines 5-27 col 8 lines 47-60 col 14 lines 5-11 col 18 lines 10-40 ) to consolidate existing loads or accommodate new loads, which is corresponds to the claim limitations of implementing an optimization algorithm to determine if a rearrangement of the one of more computational tasks of the second set of servers, which will enable transferring of the first computational task from the first set of servers to the second set of servers.



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 2012/0304182 A1) teaches Continuous Optimization Of Archive Management Scheduling By Use Of Integrated Content-Resource Analytic Model.
Flower et al. (US 2006/0010449 A1) teaches Method And System For Guiding Scheduling Decisions In Clusters Of Computers Using Dynamic Job Profiling.
Jackson (US 2012/0179824 A1) teaches System And Method Of Brokering Cloud Computing Resources.
Kipp (US 2015/0135183 A1) teaches method and system of a hierarchical task scheduler for a multithread system.
Liu et al. (US 2017/0300365 A1) teaches Task Management System For A Modular Electronic Device.
Prabhakar et al. (US 2012/0144394 A1) teaches energy and performance optimizing job scheduling.
Vojnovic (US 20120266176 A1) teaches Allocating Tasks To Machines In Computing Clusters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195